UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4799


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

 SAMUEL PAUL CROOK,

                       Defendant - Appellant.



                            No. 14-4801


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

 SAMUEL PAUL CROOK,

                       Defendant - Appellant.




Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge.    (3:04-cr-00058-MOC-DSC-1; 3:04-cr-00059-MOC-
DSC-1)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Samuel Paul Cook, Appellant Pro Se. Craig Darren Randall, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Samuel Paul Cook appeals the district court’s orders

denying his pro se motion requesting that his 2005 plea of not

guilty by reason of insanity be withdrawn.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.             United States v.

Crook,   Nos.    3:04-cr-00058-MOC-DSC-1;     3:04-cr-00059-MOC-DSC-1

(W.D.N.C.   Sept.   16,   2014).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                   3